Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 16/154,170 filed on 10/18/2018. Claims 1-20 are pending in this application.   

In response to an Election/Restriction requirement by Examiner, Applicant elected claims 1-6 and 15-20 without traverse on March 8, 2021. In view of Applicant’s election, claims 7-14 have been withdrawn from consideration and claims 1-6 and 15-20 are rejected below.



Information Disclosure Statement
The  applicant did not file any information disclosure statements (IDS) filed.


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites, “…based  at least on at least one of a previously received feedback of the respective user….”.   As currently recited, it is not clear whether the phrase “based at least in part on … a previously received feedback …” is intended to modify only the recitation of “an extra user experience not provided by the respective user” or each of the recited “an extra skill,” “an extra specialty,” and “an extra user experience not provided by the respective user.” the limitation of the claims lack antecedent basis.


Claim Rejections - 35 USC § 101

Claims 1-6, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1) recites “: obtain user profile information of a user from …, the user profile information comprising contact information, skills information, experience information and credential information …  at least a portion of the user profile information; and upon verification, … establish a user account for the user to allow the user to be considered for a plurality of open shifts available via a plurality of healthcare workplaces. . and claim 15  recites “A method, comprising: establishing, … , a plurality of user accounts associated with a plurality of users, the plurality of user accounts being established for consideration for a plurality of open shifts associated with a plurality of workplaces; matching, …, at least one user account with at least a subset of the plurality of open shifts; generating, … , a notification including a request to schedule at least one open 1-6, 15-20, in view of the claim limitations, are directed to the abstract idea of obtain user profile information of a user from …, … and upon verification, … establish a user account for the user to allow the user to be considered for a plurality of open shifts available . . and: establishing, … , a plurality of user accounts associated with a plurality of users, the plurality of user accounts being established for consideration for a plurality of open shifts associated …; matching, …, at least one user account with at least a subset of the plurality of open shifts; generating, … , …. a request to schedule at least one open shift of the at least the subset of the plurality of open shifts; … …; and scheduling, …, a particular open shift with a particular user associated with … in response to receiving a selection of the request from …  based at least in part on the notification. 

Each of these limitations are directed to analyzing a profile, establishing a user account, matching the user account to open shifts, and scheduling a particular open shift with a particular user …based at least in part on the notification, and thus, the claims are  directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)  , and thus, the claims are direct to certain methods of organizing human activity.  Accordingly, the claims are directed to a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ a system, comprising: at least one computing device; and a schedule management application executable in the at least one computing device, wherein when executed the schedule management application causes the at least one computing device to at least:,  a series of user interfaces sequentially rendered on a client device,  ; automatically establish a connection with a third-party device to automatically verify,  automatically, …” in claim 1;   the system the client device is a mobile device, in claim 2;  “the system of claim 1, wherein, when executed, the schedule management 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

Furthermore, with respect to the obtain, generating, transmitting, receiving, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 16-20 do not integrated into a practical application 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use   is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Bochaton, et al. (US 2018/0301218 A1) at ([090]-[096], [Figure 6],[Figure 8], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [046] describing that the embodiments of the invention may be implemented a computer system may be embodied in the form of a desktop computer, a laptop computer, personal digital assistants, cellular telephones, smartphones, set-top boxes, music players, web pads, tablet computer systems, game consoles, electronic book readers, smartwatches, head mounted displays, voice interface devices, or other devices.

See MPEP 2106.05(d);  

 In addition, as noted above, with respect to the obtain, generating, transmitting, receiving, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g).

. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 16-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-6, 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,6,15,16,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochaton (US 2018/0,301,218 A1).


Regarding Claim 1 (Original) 

A system, comprising: at least one computing device;

Bochaton [Figure 4], [Figure 6], Figure 7

 and a schedule management application executable in the at least one computing device, wherein when executed the schedule management application causes the at least one computing device to at least: 

Bochaton [020] teaches a healthcare staffing platform . The platform may bring together healthcare providers with shifts that need to be filled, and nurses who may be able to fulfill that shift. The system allows healthcare professional to choose when they want to work. Bochaton [020],[023], [Figure 7]

obtain user profile information of a user from a series of user interfaces sequentially rendered on a client device, the user profile information comprising contact information, skills information, experience information and credential information;



(Bochaton teaches a dashboard of the online portal.   The pages of the online portal/ profile tabs are user sequentially rendered interfaces.)
Bochaton [033]-[034] teaches a profile tab for applicant information and a section regarding licenses and certifications., Bochaton [033]- [034].


Bochaton [092] teaches the applications preferably provide graphical user interfaces (GUIs) through which users may view and interact with subsystem components (or application in a mobile device).




automatically establish a connection with a third-party device to automatically verify at least a portion of the user profile information; 


Bochaton [063] The platform may provide an ability to synchronize with the calendar of the user, shared third party, etc, Bochaton [063],[088]

Bochaton [0089] teaches  online verification system may be used for licensure data obtained directly from the licensure systems of boards of nursing (third party) through frequent database updates.

Bochaton [0097] the platform may include mobile and website portal signup and a vetting system for credentials and compliance. Bochaton ,[097], [Figure 7].

and upon verification, automatically establish a user account for the user to allow the user to be considered for a plurality of open shifts available via a plurality of healthcare workplaces.  

Bochaton [014] teaches a user account creation.; Bochaton [051] teaches active status may occur when a user is placed in the aggregate work pool after application is verified. Active accounts are live and receive job notifications, alerts, emails, promotions, and continuing education offers.


Bochaton [0054] teaches healthcare providers may sign up for the service via the platform website.; Bachaton [097] teaches Once the job is confirmed by the hospital, i.e., when the candidate is chosen, the platform may automatically block the candidate's calendar, send them shift reminders and provide geo-tracking of the candidate to the job while enroute to the job., Bochaton  [054], [097],[Figure 7]




Regarding Claim 2, (Original) 

The system of claim 1, wherein the client device is a mobile device.  
	
Bochaton [013]  teaches a mobile signup for a field user mobile application of the smart healthcare system., Bochaton [013], [028], [Figure 3], [097], [Figure 7]



Regarding Claim 5, (Original) 

The system of claim 1, wherein obtaining user profile information further comprises: establishing a connection with a social media system; 



 

requesting the user profile information associated with a social media account of the user; 

Bochaton [028] teaches  the user can sign up with email address, or a Facebook or LinkedIn profile., Bochaton [028], [Figure 3], [Figure 7]


and receiving the user profile information associated with the social media account from the social media system.  

Bochaton [028] teaches  the user can sign up with email address, or a Facebook or LinkedIn profile., Bochaton [028], [Figure 3], [Figure 7]


Regarding Claim 6,  (Original) 

The system of claim 1, wherein the user accumulates one or more incentives in response to the user entering user profile information in at least a portion of the series of user interfaces are sequentially rendered.  

[Similar to claim 1],  Bachaton  [033]-[034], [092] and 
Bachaton [048] teaches at the outset, the account may be created. A progress email for applications in the initiated state with a dashboard snapshot may be sent every other day (for 7 days) to encourage users to complete the application in a timely manner. Specific.,Bachaton [047]- [048], [029]. Bachaton [091] teaches transmit information and incentives.


Regarding Claim- 7-8,  (Withdrawn) 





A method, comprising: establishing, via at least one computing device, a plurality of user accounts associated with a plurality of users, the plurality of user accounts being established for consideration for a plurality of open shifts associated with a plurality of workplaces; 

[similar to claim 1],  Bochaton [0097], [Figure 7].

Bochaton [024] teaches the user may open the mobile application, view and select jobs, and connect with an employer.; Bochaton [098] teaches he candidate may apply for a shift based on availability, facility profile, and rate, for example., Bochaton [098], [Figure 8]


matching, via at least one computing device, at least one user account with at least a subset of the plurality of open shifts; 

Bochaton [098] teaches managing a professional engagement resulting from the produced match by a workflow management component , wherein the data analytics component that produces the match., Bochaton [008],[098], [claim 8]

Bochaton [019] teaches nurses have flexibility and visibility into shift requirements, which can result in just-intime fulfillment of shifts,

Bochaton [063] teaches scheduling information  such as the start date and time. Scheduling can be done up to a month in advance. Future phases may include booking a shift for nurses in the favorites list


generating, via at least one computing device, a notification including a request to schedule at least one open shift of the at least the subset of the plurality of open shifts; 

Bochaton [0020] The staffing system is a transparent, efficient, and streamlined approach that revamps the healthcare contingent staffing model. The platform may bring together healthcare providers with shifts that need to be filled, and 

transmitting, via the at least one computing device, the notification to at least one client device associated with the at least one user account; 

Bochaton [021] teaches matched nurses may be notified via a mobile application and can choose a posted job to accept a shift., Bochaton [021], [078], [Figure 7]

Bochaton  [098] teaches A candidate may, in step (2), receive an instant notification on a mobile application based on the candidate's credentials, qualifications and work preferences for a job opening, Bichaton [098], [Figure 8].

and scheduling, via the at least one computing device, a particular open shift with a particular user associated with a particular client device in response to receiving a selection of the request from the particular client device based at least in part on the notification. 

Bochatan  [024] teaches once the agreement has been reached, and the rate is accepted, the completion notification may be sent to the employer. Subsequently, the user may check-in and the shift may commence, Bochatan ,[020], [024], [Figure 7]

Bochaton [098] teaches candidate may, in step (2), receive an instant notification on a mobile application based on the candidate's credentials, qualifications and work preferences. The candidate may apply for a shift based on availability, facility profile, and rate. Bochaton [097], [098], [Figure 8]



Regarding Claim 16,  (Original) 

The method of claim 15, wherein establishing the plurality of user accounts comprises: for individual user accounts of the plurality of user accounts, 

[Similar to claim 1]

establishing, via the at least one computing device, a connection with a third-party device over a network; 

[similar to claim 1]

and  verifying, via the at least one computing device, an accuracy of the user profile information in response to data received via the third-party device.  

[Similar to claim 1]



Regarding Claim 20,  (Original) 

The method of claim 16, further comprising identifying at least one of an extra skill, an extra specialty, or an extra user experience not provided by the respective user based at least in part on at least one of a previously received feedback of the respective user.

Bochaton [098] teaches screening the candidate credentials for a hiring decision and Bochaton teaches rating the nurse (feedback) Bochaton [084],[098][Figure 8]

	Bochaton [063] teaches a nurses favorite list .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochaton (US 2018/0,301,218 A1) in view of Agovic (2017, Textify: Extracting Structures Text from Images) 

Regarding Claim 3, (Original) 

The system of claim 1, wherein, when executed, the schedule management application further causes the at least one computing device to at least: 

Bochaton [Figure 7]

determine that the user profile information includes an image; 

Bochaton  [023] teaches signing to the portal , Bochaton [023], [Figure 1],[Figure 3],[Figure 7], 

Bochaton [043] teaches the mobile application may be able to accept photos of documents (e.g., license certificates) and securely auto-upload it to this area, e.g., depositing checks from the mobile application., Bochaton [042]- [043]


extract profile data from the image; 

Bochaton [038] teaches extracting data fields for each form (skill checklist); Bochaton [039] teaches uploaded resumes, and the employer accessing the resume, Bochatan [039] –[043]; 


Although highly suggested, Bochaton does not explicitly teach

“… extract profile data from the image…”
Bachaton [038] teaches Each of these skill checklists may be a unique self-review/evaluation form and a sample link may be provided to extract data fields for each form.



Agovic teaches:

“… extract profile data from the image …”

Agovic [page 1 paragraph 1 ] teaches  prepare an image of document for text extraction. 

Bochaton teaches hiring where time and skills are of the essence. Agovic teaches parsing data from an image (business card). It would have been obvious prior to 


and store the profile data in a data store with respect to the user account.  

Bochaton [010] teaches storing information about a least one employer and at least one staffing candidate by using a data storage subsystem component., Bochaton [009]-[010], 

Bochaton [029] teaches the website portal may be the central data and service repository for the users which includes account information, professional data and certifications, document storage, preferences, promotions, educational tools, job history, analytics and other information considered appropriate., Bochaton [029], [Figure 4]





Regarding Claim 17, (Original) 

The method of claim 16, wherein obtaining user profile information further comprises: receiving, via the at least one computing device, a document from the respective client device; determining, via the at least one computing device, that the document includes an image; and extracting the user profile information from the image.  

[similar to claim 3]




Claim 4, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochaton (US 2018/0,301,218 A1) in view of Agovic (2017, Textify: Extracting Structured Text from Images) in further view of  Jersin (US 2019/0197487 A1).


Regarding Claim 4,  (Original) 

The system of claim 3, wherein extracting the profile data comprises at least: converting the image to a readable format; … the readable format; … the at least one term corresponding to the profile data

[Similar to claim 3], Bochaton [042]-[043], 

Bochaton [Figure 2] review candidates documentatation and Bochaton [069] teaches in order to find a match between a job opening and a suitable candidate, the algorithm may look for certain keywords in the job description and match them to the user information as entered in the database.., Bochaton [069], [Figure 2].


Although highly suggested, Bochaton does not explicitly teach:

“… Parsing the readable format  and identifying at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords,…”.  



Jersin teaches:
“… Parsing the readable format  and identifying at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords, the at least one term corresponding to the profile data.  …”

Jersin [0241] teaches performing operation 1601 to extract one or more attributes from suggested candidate documents. The one or more attributes 

Jessin [0241] teaches performing operation 1601 to extract one or more attributes from suggested candidate documents. The one or more attributes extracted at operation 1600 may include titles, such as, for example, job titles, roles, and positions.

Bochaton teaches hiring where time and skills are of the essence. Jersin teaches recommending candidate search streams to recruiters. It would have been obvious prior to the effective filing date to combine matching skills and certifications , as taught by Bochaton,  with parsing text, as taught by Jersin , to improve the stream of candidates, Jersin [055].



Regarding Claim 18, (Original) 

The method of claim 17, wherein extracting the user profile information comprises at least: converting, via the at least one computing device, the image to a readable format; parsing, via the at least one computing device, the readable format; and identifying, via the at least one computing device, at least one term associated with at least one predefined data field based at least in part on a plurality of predefined keywords, the at least one term corresponding to the user profile information.  

[similar to claim 4]


Regarding Claim 19,  (Original) 

The method of claim 18, further comprising: generating, via the at least one computing device,  a respective score individual user accounts, the respective score being based at least in part on at least one of: one or more skills, one or more specialties, user experience, a certification level, at least one user preference, at least one employer preference, a type of workplace associated with 


Batchon teaches [074] Once matching profiles with valid licenses are found, job notifications may be sent to the user. Bochaton [098] teaches managing a professional engagement resulting from the produced match by a workflow management component , wherein the data analytics component that produces the match., Bochaton [008],[098], [claim 8]

(Bochaton teaches matching profiles to jobs. A match is a respective score.)

Bochaton [075] teaches the GPS location of the user may be used to locate matching jobs in the location vicinity of 100 miles radius. The user can add specific health care providers to the `favorites` list and opt to receive notifications only from favorites.

Bochaton [080] teaches the health care provider may be able to authorize the job/shift, referred to as the transaction negotiation.


 Bochaton [084] teaches rating nurses from one-star to five star from the lowest to the highest. Bochaton [084].


Although highly suggested, Bochaton does not explicitly teach:
“…. and ranking, …. “

Jersin teaches:  

“and ranking, …. according to the respective score….”



Jersin [0198] teaches For example, while communication with a candidate may be considered as strongly indicative of a match for the underlying position (and thus a match with other candidates also emailed for the same position) and assigned a high relevance score, clicking on a candidate (without an email) may be considered to be a partial match and may be assigned a moderate relevance score, while skipped results might be considered a low relevance score. The relevance scores may be used as the labels for the sample data.

Jersin [0241] teaches in certain embodiments, operation 1601 comprises identifying and selecting top attributes most similar to attributes of all of the one or more suggested candidate documents.; Jessin [0244] teaches according to certain embodiments, operation 1602 further comprises using the expertise scores to rank skills of the one or more suggested candidate documents accessed at operation 1600, using the top attributes identified and selected at operation 1600.


Bochaton teaches hiring where time and skills are of the essence. Jersin teaches recommending candidate search streams to recruiters. It would have been obvious prior to the effective filing date to combine matching a hospital with a nurse in a timely manner , as taught by Bochaton,  with scoring a nurse skills using a relevance score, to improve the stream of candidates, Jersin [055].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES GUILIANO/Primary Examiner, Art Unit 3623